Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	In the Claims:

Claim 8. (Currently amended) A device for processing a packet, wherein a memory is
divided into a plurality of first blocks, each of the first blocks being divided into a plurality
of second blocks, each of the second blocks including a first storage space and a second storage space, and the device comprises:
a processor; and 
a module stored in a non-transitory computer readable medium executed by the processor to implement:
…………..

Claim 14. (Currently amended). The device according to claim 8 

Reason for Allowance
3.	Claims 1-5, 7-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of records 
Nie (US 2002/0188742) and Patel et al. (US 9,990,307) does not disclose or render obvious the claim limitations including “reading the packet segment from the first storage space of the second block to be read, and reading the PD from the second storage space of the second block to be read, comprises: reading the PD from the second storage space of each second block of a current first block to which the second block to be read belongs, and determining a second block corresponding to the PD in which a first flag is valid as an initial second block for storing the second packet;
in a case that a PD in which a second flag is valid is read from the current first block, determining the second block corresponding to the PD in which the second flag is valid as an end second block for storing the second packet; in a case that no PD in which the second flag is valid is read from the current first block, reading the PD from the second storage space of a last second block of the current first block so as to obtain a pointer to a next first block from the PD, obtain a number of second blocks to be occupied by the second packet in the next first block from the PD,
read PDs from the second storage spaces of the second blocks in the next first block based on the pointer and the number of second blocks, and determining the second block corresponding to the PD in which the second flag is valid in the next first block as an end second block for storing the second packet; reading a packet fragment from the first storage space of each of the second blocks between the initial second block and the end second block..”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462